Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/28/2021 has been entered.
In response to FINAL-Office Action mailed on 01/28/2021, applicants’ response dated 04/28/2021 is acknowledged; in said response applicants’ have amended claims 16-19, 24-27 and 29 and added new claims 30-35. Thus, amended claims 16-35 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 112(a)
Previous rejection of claims 16-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with written-description requirement, is being withdrawn due to claim amendments.
Claim-Objections
The amendment filed on 04/28/2021, new claims 30-33 would require entirely new search, including searching of the cited new SEQ ID NOs: 1-49 and SEQ ID Nos: 69-74 and other considerations. The subject matter of the amended claims 30-33 recites new SEQ ID NOs: that is completely different from the previously searched sequences SEQ ID NO: 79-80. As stated in MEP 819, applicants are not entitled to shift the invention during prosecution. See 37 CFR 1.111. Following restriction dated 07/13/2020, applicants’ elected method claims of Group IV without traverse (see page 2, Office-action dated 10/08/2020) and elected versatile peroxidase as species, said elected Group IV did not comprise SEQ ID NOs: 1-49 and SEQ ID Nos: 69-74. The new claims 30-33 encompasses non-elected subject-matter of Groups’ II-III (see restriction dated 07/13/2020), each of the genes listed as encoding heme peroxidase encoded polypeptide(s)/gene product sequence(s) claimed is structurally and functionally independent and distinct and is considered to be improper Markush Group. As such the Markush/genus of genes/encoded polypeptides sequences in each of the claims 31 and 33 are not considered to constitute a proper genus, but instead an improper Markush group. A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate. Furthermore, in this case, a search of more than one gene and the encoded polypeptide sequence claimed in claims 31 and 33 presents an undue burden on the Patent and Trademark Office due to the complex nature of the search in terms of computer time needed to perform the search and the subsequent analysis of the search results by the examiner. Search of each of the listed genes and their corresponding encoded polypeptides are not coextensive and the sequence search systems of the USPTO are at or near capacity, and search of multiple sequences in a significant number of patent applications is not practical, representing a real burden on the Office. The results from a double patenting, written description and enablement. Thus, a comphrensive search of all inventions/sequences in new claims 30-33 would be a serious burden.
 In the interest of providing good service, examiner has searched a total of 8 (eight) sequences associated with the instant claims; SEQ ID NOs: 78-80; SEQ ID NO: 1, SEQ ID NO: 49, SEQ ID NO: 69 and SEQ ID NO: 74.
New-Matter/Objection to Specification
Upon further review of claims amendment; New claim 33 is objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Amended new claim 33 (dated 04/28/2021) recites “… wherein the heme peroxidase possesses at least 76.3% sequence identity to SEQ ID NO: 19 …”, as claimed was not contemplated in the specification as originally filed dated 09/25/2019. 
New-Claim Rejections: Improper Markush Grouping
Claims 30-33 are rejected under the judicially approved “improper Markush grouping” doctrine.  
30-33 are rejected on the judicially-created basis that it encompasses an improper Markush grouping of alternatives. MPEP 803.02 states:
“Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.” (Examiner’s emphasis)
Thus, a Markush claim comprising members that do not have the same utility and a core structure necessary for said utility are improper. Also see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2) which states: “…a Markush claim may be rejected under the judicially approved ‘improper Markush grouping’ doctrine when the claim contains an improper grouping of alternatively useable species”.  
In the instant case, all encompassed heme peroxidases of claims 30-33 do not share a common, distinctive core structural element and a common, specific function that flows from said distinctive core structure, wherein said distinctive core structure and function constitute a special technical feature that is a contribution over the prior art (MPEP 1850(13.2) & 1893.03(d)).  
“If the elected species is encompassed by a recited proper Markush group, Applicants are requested to identify all members of the proper Markush group. In addition, Applicants are requested to identify the common, inventive core structure shared by said members and the common, specific function that flows from said core structure. MPEP 803.02, 808.01(a)”  


In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other. See MPEP § 706.03(y). See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7166.
New Matter-Claim Rejections: 35 USC § 112 (a) 
Necessitated by claim amendments 
Amended new claim 33 dated 04/28/2021 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph/new-matter, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended new claim 33 (dated 04/28/2021) recites “… wherein the heme peroxidase possesses at least 76.3% sequence identity to SEQ ID NO: 19 …”, as claimed was not contemplated in the specification as originally filed dated 09/25/2019 and is considered to be new matter. 
33 (dated 04/28/2021) as claimed was not contemplated in the specification as originally filed dated 09/25/2019 or in the original claim set dated 09/25/2019; see Purdue Pharma L.P. v. Faulding Inc., 230 F .3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000). The court noted that with respect to In Re Rusching 379 F.2d 990, 154 USPQ 118 (CCPA 1967) that “Rusching makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”. In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.
Maintained-Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16, 18-21, 23-26, 30 and 34-35 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gampala et al., (US 2012/0079627), when given the broadest reasonable interpretation. 
16, 18-21, 23-26, 30 and 34-35 as interpreted are directed to a method to produce lignin-modifying enzyme(s) comprising any expression vector containing any lignin-degrading enzyme undefined structures including variants, mutants and homologs and any signal peptide of undefined structure(s)/unlimited structures to export said lignin-degrading enzyme to an apoplast (as in claims 16 and 19); said lignin-degrading enzyme is a heme peroxidase (as in claim 30); … transforming a plant … N. benthamiana utilizing Agrobacterium transformation (as in claims 20-21); … method of quantifying the produced lignin-modifying enzyme (as in claims 18 and 23-26); … wherein the constitutive promoter is CAMV 35S promoter (as in claims 34-35). 
Gampala et al., (US 2012/0079627) disclose methods of expressing lignin-modifying/degrading enzyme(s) including directing the expressed lignin-modifying/degrading enzyme(s) to apoplast sub-cellular compartment (Abstract; Fig. 8; and entire document). Regarding claims 16 and 18-19, see ¶ [0021], [0031], [0073-0079], [0096] disclosing a method production of many lignin-modifying/degrading enzymes including lignin-peroxidases, manganese-dependent peroxidases … laccases; subcellular specific expression in apoplast, see  ¶ [0171], [0173], [0176]; regarding claims 20-21, see ¶ [0199] disclosing said method comprising an expression vector and the polynucleotide sequence encoding said lignin-modifying/degrading enzymes … transforming a plant … N. benthamiana utilizing Agrobacterium transformation and a vector comprising constitutive promoter CAMV35, see ¶ [0178]; regarding claims 18 and 23-26, see ¶ [0291-0294] disclosing method of quantifying the produced lignin-modifying/degrading enzyme and methods of purifying and isolating said enzymes.  As a 

    PNG
    media_image1.png
    271
    305
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    159
    308
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    140
    315
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    50
    312
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    399
    306
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    514
    317
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    149
    315
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    320
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    144
    310
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    80
    317
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    254
    306
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    261
    319
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    431
    316
    media_image13.png
    Greyscale

Hence, Gampala et al., (US 2012/0079627) is deemed to anticipate claims 16, 18-21, 23-26, 30 and 34-35 of the instant application, when given the broadest reasonable interpretation. 
Applicants’ have traversed the above 35 USC § 102 (AIA ) & 103 rejection with the following common arguments (see pages 7-8 of Applicants’ REMARKS dated 04/28/2021). 
“… As amended, claim 16 recites in part: allowing the plant to express the lignin-degrading enzyme contained within the expression vector by allowing the plant to grow for up to 15 days;
Gampala does not teach or describe any system or method to perform the features recited in claim 16.
Gampala describes a vast list of custom regulatory elements for custom expression constructs or vectors, which are illustrated in Gampala’s Table 3 as SEQ ID Nos: 1-158. Additionally, Gampala teaches how certain embodiments can express enzymes to degrade cellulosic materials through various enzyme classes. However, Gampala teaches growing plants until the plants are harvested for their standard harvest (e.g., when grain is ripe or mature). See Gampala, 1J219. As such, Gampala teaches allowing plants to grow for an indeterminate amount of time or any such limit on plant growth. Thus, Gampala teaches away from any limit on growth, thus does not teach, explicitly or implicitly, “allowing the plant to grow for up to 15 days” as recited in claim 16. Therefore, Gampala does not anticipate claim 16. Furthermore, no combination of the other references combines to teach all features recited in claim 16, thus Applicant respectfully submits that claim 16 is novel and non-obvious over the prior art and kindly requests removal of all rejections.
Regarding dependent claims 17-29, Applicant submits that these claims are patentable for at least the reasons stated above regarding claim 16 in addition to the fact that they depend from claim 16, directly or indirectly, thus are allowable because they depend upon an otherwise allowable base claim. As such, Applicant respectfully requests removal of all remaining rejections under §§ 102 and 103.” 
Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 01/28/2021 and additionally following reasons. Contrary to applicants’ arguments and assertions, the factual findings are as follows: Claims encompass both transient and stable expression of genes of interest and Gampala et al., (US 2012/0079627) disclose transformation and detecting the expression of gene of interest and the encoded polypeptide at 3 days post-transformation; N. benthamiana transformation and growth for 3 days for gene expression; see ¶ [0291-0292], enclosed below:
N. benthamiana transformation and growth for 3 days for gene expression


    PNG
    media_image14.png
    321
    309
    media_image14.png
    Greyscale


Said reference also discloses genes of interest under the control/driven by CAMV promoter; see ¶ [0178], enclosed below: 

    PNG
    media_image15.png
    220
    305
    media_image15.png
    Greyscale

Lignin-modifying/degrading enzymes


    PNG
    media_image16.png
    46
    307
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    403
    312
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    236
    303
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    698
    316
    media_image19.png
    Greyscale

Apoplast expression comprising localization signal peptides

    PNG
    media_image20.png
    359
    311
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    253
    301
    media_image21.png
    Greyscale

Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-30, 32 and 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gampala et al., (US 2012/0079627) as applied to claims 16, 18-21, 23-26, 30 and 34-35 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688) and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521). 
The disclosure of Gampala et al., (US 2012/0079627) as applied to claims 16, 18-21, 23-26, 30 and 34-35 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Gampala et al., is silent regarding in the claimed method, wherein the extracting step utilizes vacuum filtration and centrifugation to extract the lignin-modifying/degrading enzyme (as in claim 17 and 22); … testing the activity of lignin-modifying/degrading against a model lignin dimer/-O-4 (as in claims 27-28); and the signal peptide is selected from the group consisting of SEQ ID NOs: 78-80 (as in claim 29). 
Regarding claims 17 and 20-22, Turpen et al.., (US 6,617,435) teaches extracting step that utilizes vacuum filtration and centrifugation to extract the expressed N. benthamiana; said reference provided clear teaching, motivation and suggestion including the advantages of producing large scale recombinant proteins N. benthamiana and isolation of expressed proteins/enzymes of interest by vacuum filtration and centrifugation; applicants’ are directed to the following sections in Turpen et al.., (US 6,617,435): Abstract; Fig. 1-3; col. 1, lines 10-20; col. 2, lines 1-67 to col. 3, lines 1-10, vacuum filtration and centrifugation; Example 11 (cols. 21-23) and Example 13 (cols. 26-28), producing large scale recombinant proteins N. benthamiana.
Regarding claims 18, 19 and 23-26, Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155) teach method of production of lignin-modifying peroxidases and laccases and high throughput screening and activity assays; applicants’ are directed to the following sections in Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155): see Abstract; Table 1, pages 107-108; Table 2-3, page 109; Fig. 2, page 110; and entire document. 
Regarding claims 25-28, Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8) disclose method of assaying lignin-modifying enzymes using colorimetric dyes such as ABTS and use of substrates comprising model lignin dimer/-O-4 in the testing assays: see Abstract; substrate spectrum, col. 1, page 3; Fig. 3, page 4; Table 1 & Fig. 4, page 5; and entire document. 
Regarding claim 29, the following references teaching, suggestion and motivation for the choice of signal peptide is selected from the group consisting of SEQ ID NOs: 78-80. Furthermore, the instant application claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements at the 5’ and 3’ terminus of the claimed molecule SEQ ID NOs: 78-80 of the instant application: (i) Martinez et al., 
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Gampala et al., and employ the extracting step that utilizes vacuum filtration and centrifugation to extract the expressed polypeptide/enzyme including host cell is N. benthamiana and enzyme activity of assays of Turpen et al.., Kinnuen et al., and Min et al., that teach structural and functional elements involved in the enhanced production of lignin-modifying/degrading peroxidases and laccases and additionally a skilled artisan would be motivated to employ the signal peptides that are involved in directing the expressed polypeptide of interest to sub-cellular compartment apoplast as suggested by teachings of Martinez et al., Lau et al., and Wen et al. Motivation is derived from the fact that lignin-modifying/degrading peroxidases and laccases enzymes are commercial product of importance and useful in the preparation of fine chemicals, agrochemicals and pharmaceuticals industry (Gampala et al., Turpen et al., 
Given this extensive teaching in prior art (Gampala et al., Turpen et al., Kinnuen et al., Min et al., Martinez et al., Lau et al., and Wen et al.,) i.e., a method to produce lignin-modifying/degrading enzyme(s) comprising any expression vector containing any lignin-degrading enzyme undefined structures including variants, mutants and homologs and any signal peptide of undefined structure(s)/unlimited structures to export said lignin-modifying enzyme to an apoplast; … transforming a plant … N. benthamiana utilizing Agrobacterium transformation  ; … method of quantifying the produced lignin-modifying/degrading enzyme, wherein the extracting step utilizes vacuum filtration and centrifugation to extract the lignin-modifying/degrading enzyme; … testing the activity of lignin-modifying/degrading enzyme against a model lignin dimer/-O-4; and the signal peptide is selected from the group consisting of SEQ ID NOs: 78-80, as taught by the instant invention and as claimed in claims 16-30, 32 and 34-35 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
16-30, 32 and 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gampala et al., (US 2012/0079627) as applied to claims 116, 18-21, 23-26, 30 and 33-35 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688) and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521).
Applicants’ have traversed the above 35 USC § 102 (AIA ) & 103 rejection with the following common arguments (see pages 7-8 of Applicants’ REMARKS dated 04/28/2021). 
“… As amended, claim 16 recites in part: allowing the plant to express the lignin-degrading enzyme contained within the expression vector by allowing the plant to grow for up to 15 days;
Gampala does not teach or describe any system or method to perform the features recited in claim 16.
Gampala describes a vast list of custom regulatory elements for custom expression constructs or vectors, which are illustrated in Gampala’s Table 3 as SEQ ID Nos: 1-158. Additionally, Gampala teaches how certain embodiments can express enzymes to degrade cellulosic materials through various enzyme classes. However, Gampala teaches growing plants until the plants are harvested for their standard harvest (e.g., when grain is ripe or mature). See Gampala, 1J219. As such, Gampala teaches allowing plants to grow for an indeterminate amount of time or any such limit on plant growth. Thus, Gampala teaches away from any limit on growth, thus does not teach, explicitly or implicitly, “allowing the plant to grow for up to 15 days” as recited in claim 16. Therefore, Gampala does not anticipate claim 16. Furthermore, no combination of the other references combines to teach all features recited in claim 16, thus Applicant respectfully submits that claim 16 is novel and non-obvious over the prior art and kindly requests removal of all rejections.
Regarding dependent claims 17-29, Applicant submits that these claims are patentable for at least the reasons stated above regarding claim 16 in addition to the fact that they depend from claim 16, directly or indirectly, thus are allowable because they depend upon an otherwise allowable base claim. As such, Applicant respectfully requests removal of all remaining rejections under §§ 102 and 103.” 
Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments filed on 04/28/2021 for the traversal of 35 U.S.C. 103(a) is on similar lines to the arguments presented for traversing  said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the 35 U.S.C. 102(AIA ) rejection also applies to 35 U.S.C. 103(a). 
Regarding allowing the plant to grow for up to 15 days (includes less than 1 day to 15 days) are also provided/suggested in the combination of references, and examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in number of days for allowing the plant to grow will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating number of days is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
New-Claim Rejections: 35 USC § 102 (AIA ) 
Necessitated by claim amendments 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16, 18-21, 23-26 and 34-35 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593) and as evidenced by Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383), when given the broadest reasonable interpretation. 
Claims 16, 18-21, 23-26 and 34-35 as interpreted are directed to a method to produce lignin-modifying/degrading enzyme(s) comprising any expression vector containing any lignin-degrading/ degrading enzyme undefined structures including variants, mutants and homologs and any signal peptide of undefined structure(s)/unlimited structures to export said lignin-degrading enzyme to an apoplast (as in claims 16 and 19); … transforming a plant … N. benthamiana utilizing Agrobacterium transformation (as in claims 20-21); … method of quantifying the produced lignin-modifying/degrading enzyme (as in claims 18 and 23-26); … wherein the constitutive promoter is CAMV 35S promoter (as in claims 34-35). 
Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593) disclose methods of expressing lignin-modifying/degrading enzyme(s) including directing the expressed lignin-modifying/degrading enzyme(s) to apoplast sub-cellular compartment/secretory pathway apoplast; transforming a plant … N. benthamiana utilizing Agrobacterium transformation and detection of expressed gene product 3 days post-transformation/transient (Abstract; Results, col. 1-2, page 582; discussion, col. 1-2, pages 585-589; and entire document); transient and stable plant transformation in tobacco was accomplished by agro-infiltration and said gene of interest is expressed in a vector construct and under the control of CMV35S promoter (Goodin et al., 2002; col. 1, page 590); applicants’ are also directed to the following sections in evidentiary reference Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383): Abstract; CAMV35S promoter, Fig. 1, page 377; detection of protein expression from 2 days to at least 7 days post-infiltration, col. 1, page 377; Experimental procedures, pages 381-382; and entire document. 
Hence, Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593) and as evidenced by Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383) is deemed to anticipate claims 16, 18-21, 23-26 and 34-35 of the instant application, when given the broadest reasonable interpretation. 
New-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-29 and 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593) and as evidenced by Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383) as applied to claims 16, 18-21, 23-26 and 34-35 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688), Matsumura et al., (GenEMBL database, Acc.# AB248518, and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521). 
The disclosure of Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593) and as evidenced by Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383) as applied to claims 16, 18-21, 23-26 and 34-35 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Mnich et al., is silent regarding in the claimed method, wherein the extracting step utilizes vacuum filtration and centrifugation to extract the lignin-modifying/degrading enzyme (as in claim 17 and 22); … testing the activity of lignin-modifying/degrading against a model lignin dimer/-O-4 (as in claims 27-28); and the signal peptide is selected from the group consisting of SEQ ID NOs: 78-80 (as in claim 29). 
Regarding claims 17 and 20-22, Turpen et al.., (US 6,617,435) teaches extracting step that utilizes vacuum filtration and centrifugation to extract the expressed N. benthamiana; said reference provided clear teaching, motivation and suggestion including the advantages of producing large scale recombinant proteins N. benthamiana and isolation of expressed proteins/enzymes of interest by vacuum filtration and centrifugation; applicants’ are directed to the following sections in Turpen et al.., (US 6,617,435): Abstract; Fig. 1-3; col. 1, lines 10-20; col. 2, lines 1-67 to col. 3, lines 1-10, vacuum filtration and centrifugation; Example 11 (cols. 21-23) and Example 13 (cols. 26-28), producing large scale recombinant proteins N. benthamiana.
Regarding claims 18, 19 and 23-26, Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155) teach method of production of lignin-modifying/degrading peroxidases and laccases and high throughput screening and activity assays; applicants’ are directed to the following sections in Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155): see Abstract; Table 1, pages 107-108; Table 2-3, page 109; Fig. 2, page 110; and entire document. 
Regarding claims 25-28, Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8) disclose method of assaying lignin-modifying/degrading enzymes using colorimetric dyes such as ABTS and use of substrates comprising model lignin dimer/-O-4 in the testing assays: see Abstract; substrate spectrum, col. 1, page 3; Fig. 3, page 4; Table 1 & Fig. 4, page 5; and entire document. 
Regarding claim 29, the following references teaching, suggestion and motivation for the choice of signal peptide is selected from the group consisting of SEQ ID NOs: 78-80. Furthermore, the instant application claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements at the 5’ and 3’ terminus of the claimed molecule SEQ ID NOs: 78-80 of the instant application: (i) Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45) provide clear teaching suggestion and motivation regarding genes involved in senescence-related changes and stress/wounding in plants encode polypeptides and enzymes comprising signal peptide for export to plant apoplast, as important events associated with senescence occur in apoplast (see Abstract; and entire document); (ii) Lau et al., (US 10,472,688) disclose a  stress related gene (wounding in plants), said reference gene comprising a nucleotide sequence having 100% sequence identity to SEQ ID NO: 78 of the instant invention (see provided sequence alignment); (iii) Matsumura et al., (GenEMBL database, Acc.# AB248518), said reference gene having 100% sequence identity to SEQ ID NO: 79 of the instant application (see provided sequence alignment); and (iv) similarly, Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521) disclose a pre-senescence gene, said reference gene having 100% sequence identity to SEQ ID NO: 80 of the instant application (see provided sequence alignment).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Mnich et al., and employ the extracting step that utilizes vacuum filtration and centrifugation to extract the expressed polypeptide/enzyme including host cell is N. benthamiana and enzyme activity of assays of Turpen et al.., Kinnuen et al., and Min et al., that teach structural and functional elements involved in the enhanced production of lignin-modifying/degrading peroxidases and laccases and additionally a skilled artisan would be motivated to employ the signal peptides that are involved in directing the expressed polypeptide of interest to sub-cellular compartment apoplast as suggested by teachings of Martinez et al., Lau et al., Matsumura et al., and Matsumura et al., and Wen et al., teach genetically modified plant host cells comprising recombinant enzymes/proteins/functional elements of the instant invention directed to the sub-cellular compartment apoplast (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Mnich et al., Turpen et al., Kinnuen et al., Min et al., Martinez et al., Lau et al., Matsumura et al., and Wen et al.,) i.e., a method to produce lignin-modifying/degrading enzyme(s) comprising any expression vector containing any lignin-degrading enzyme undefined structures including variants, mutants and homologs and any signal peptide of undefined structure(s)/unlimited structures to export said lignin-modifying/degrading enzyme to an apoplast; … transforming a plant … N. benthamiana utilizing Agrobacterium transformation  ; … method of quantifying the produced lignin-modifying enzyme, wherein the extracting step utilizes vacuum filtration and centrifugation to extract the lignin-modifying enzyme; … testing the activity of lignin-modifying/degrading enzyme against a model lignin dimer/-O-4; and the signal peptide is selected from the group consisting of SEQ ID NOs: 78-80, as taught by the instant invention and as claimed in claims 16-29 and 34-35 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 16-29 and 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593) and as evidenced by Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383) as applied to claims 16, 18-21, 23-26 and 34-35 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688), Matsumura et al., (GenEMBL database, Acc.# AB248518, and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521).
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Upon further review of claims amendment; New claim 33 is objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure.
Claims 30-33 are rejected under the judicially approved “improper Markush grouping” doctrine.  
Amended new claim 33 dated 04/28/2021 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph/new-matter, as failing to comply with the written description requirement.
Claims 16, 18-21, 23-26, 30 and 34-35 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gampala et al., (US 2012/0079627).
Claims 16-30, 32 and 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gampala et al., (US 2012/0079627) as applied to claims 16, 18-21, 23-26, 30 and 34-35 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688) and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521). 
Claims 16, 18-21, 23-26 and 34-35 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593) and as evidenced by Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383).
Claims 16-29 and 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593) and as evidenced by Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383) as applied to claims 16, 18-21, 23-26 and 34-35 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688), Matsumura et al., (GenEMBL database, Acc.# AB248518, and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521). 


Conclusion
	 Claims 16-35 are rejected/objected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652